Citation Nr: 1126586	
Decision Date: 07/14/11    Archive Date: 07/21/11

DOCKET NO.  08-38 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to ratings in excess of 20 percent prior to April 1, 2010, and in excess of 10 percent from April 1, 2010, for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel

INTRODUCTION

The Veteran had active military service from July 1945 to November 1948.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2007 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia denied a rating in excess of 20 percent for bilateral hearing loss.  In a January 2010 rating decision, the RO reduced the Veteran's disability rating to zero percent effective April 1, 2010, based on the results of November 2006, December 2007, and January 2010 VA examinations.  By way of a May 2011 rating decision, the RO increased the Veteran's disability rating to 10 percent effective April 1, 2010, the date the noncompensable rating was assigned, based on the result of a December 2010 VA examination.  

The Veteran testified before a decision review officer (DRO) at a hearing in September 2009 and before the undersigned at a hearing in July 2010.  Transcripts of both hearings are of record.

The case was remanded by the Board in August 2010 to afford the Veteran a new VA examination and to obtain numerical interpretations of graphic representations of audiometric dated from private audiological evaluations in July 2007 and August 2009.  The Veteran was afforded a VA examination in December 2010; however the numerical interpretations of graphic representations were not obtained.  As discussed in detail below, the private audiological evaluations cannot be used to rate the Veteran's disability since they use speech discrimination testing other than the Maryland CNC test.  Accordingly, numerical interpretations are not needed.  Therefore, Board's remand directives have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDING OF FACT

Audiometric testing done for VA compensation purposes reveals no worse than Level V hearing acuity in the right ear and Level II hearing acuity in the left ear.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent prior to April 1, 2010, and in excess of 10 percent from April 1, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.85 Diagnostic Code (DC) 6100 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant was must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his or her entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of the specific diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

Here, a pre-decisional letter dated in November 2006 complied with VA's duty to notify the Veteran.  Specifically, this letter apprised the Veteran of what the evidence must show to establish entitlement to the benefits sought, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  Additionally, it notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In addition, other correspondence dated in June 2008 informed the Veteran that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  This notice was followed by readjudication of the claim and issuance of supplemental statements of the case--in April 2010 and May 2011.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).  

Regarding VA's duty to assist, the RO obtained the Veteran's post-service medical records and secured examinations in furtherance of his claim.  VA has no duty to inform or assist that was unmet.  The Veteran has not identified any additional pertinent medical records which have not been obtained and associated with the claims folder.  

Pertinent VA examinations with respect to the issue on appeal were obtained in November 2006, December 2007, January 2010, and December 2010.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examinations obtained in this case are sufficient, as they considered all of the pertinent evidence of record, including the statements of the Veteran, and provided explanations for the opinions stated as well as the medical information necessary to apply the appropriate rating criteria.  Thus, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the issue adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4).  

II.  Analysis

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  

The United States Court of Appeals for Veterans Claims (Court) has held that staged ratings are appropriate for initial rating and increased-rating claims when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App 505 (2007).  As discussed in detail below, the Board has continued the ratings as staged by the RO; 20 percent prior to April 1, 2010, and 10 percent from April 1, 2010.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Defective hearing is rated in accordance with the criteria set forth in 38 C.F.R. §§ 4.85, 4.86.  In evaluating the Veteran's bilateral hearing loss, the Board notes that hearing loss evaluations are determined by a mechanical application of the rating schedule, which is grounded on numeric designations assigned to audiometric examination results.  See, e.g., Acevedo-Escobar v. West, 12 Vet. App. 9, 10 (1999).  Ratings range from zero to 100 percent based on organic impairment of hearing acuity.  Auditory acuity is gauged by examining the results of controlled speech discrimination tests, together with the results of puretone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  To rate the degree of disability, the rating schedule establishes 11 auditory acuity levels ranging from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85.  When an examiner certifies that use of the speech discrimination test is not appropriate because of, for example, inconsistent speech discrimination scores, the degree of disability is to be based only on puretone threshold averages utilizing Table VIA, Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average.  38 C.F.R. § 4.85(c).

The Board must also consider the provisions of 38 C.F.R. § 4.86, which offers the possibility of a higher evaluation when exceptional patterns of hearing loss are present.  Exceptional patterns are those where the puretone thresholds at each of the four evaluated frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, or where the puretone threshold at 1000 Hertz is 30 decibels or less and the puretone threshold at 2000 Hertz is 70 decibels or more.  As can be seen below, the Veteran does not have an exceptional hearing loss pattern.  Therefore, the provisions of 38 C.F.R. § 4.86 do not apply.

The Veteran contends that he is entitled to a rating in excess of 20 percent prior to April 1, 2010, and a rating in excess of 10 percent from April 1, 2010 for his service-connected bilateral hearing loss.  The Board finds that the pertinent medical findings, as shown in the examinations conducted during the current appeal directly address the criteria under which this service-connected disability is evaluated and are, thus, more probative than the subjective evidence of complaints regarding the severity of the pertinent symptomatology.

Period Prior to April 1, 2010

The Veteran was afforded a VA audiological examination in November 2006.  His pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
50
55
55
LEFT
20
30
50
55
60

Speech audiometry (in accordance with the Maryland CNC test) revealed speech recognition ability of 92 percent in both ears.  Pursuant to 38 C.F.R. 4.85, Table VI with regards to the Veteran's right ear, his puretone threshold average and speech discrimination score received a numeric designation of Level I.  Turning to the Veteran's left ear, the foregoing puretone threshold average and speech discrimination score also received a numeric designation of Level I.  Applying the numeric designations to 38 C.F.R. 4.85, Table VII, the Veteran was entitled to a noncompensable rating under DC 6100.  Therefore, a rating in excess of 20 percent is not warranted based on these results.  

At the examination, the Veteran reported having difficulty hearing with background noise, soft speech, and women's voices.  

The Veteran was afforded a second VA audiological examination in December 2007.  His pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
50
55
65
LEFT
30
40
50
55
60

Speech audiometry (in accordance with the Maryland CNC test) revealed speech recognition ability of 98 percent in the right ear and 88 percent in the left ear.  Pursuant to 38 C.F.R. 4.85, Table VI with regards to the Veteran's right ear, his puretone threshold average and speech discrimination score received a numeric designation of Level I.  Turning to the Veteran's left ear, the foregoing puretone threshold average and speech discrimination score received a numeric designation of Level II.  Applying the numeric designations to 38 C.F.R. 4.85, Table VII, the Veteran was entitled to a noncompensable rating under DC 6100.  Therefore, a rating in excess of 20 percent is not warranted based on these results.  

At the examination, the Veteran's situations of greatest difficulty were reported to be conversation and hearing in background noise.  

The Veteran was afforded a third VA audiological examination in January 2010.  His pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
45
50
60
80
75
LEFT
50
50
60
70
70

Speech audiometry (in accordance with the Maryland CNC test) revealed speech recognition ability of 86 percent in the both ears.  Pursuant to 38 C.F.R. 4.85, Table VI with regards to the Veteran's right ear, his puretone threshold average and speech discrimination score received a numeric designation of Level III.  Turning to the Veteran's left ear, the foregoing puretone threshold average and speech discrimination score also received a numeric designation of Level III.  Applying the numeric designations to 38 C.F.R. 4.85, Table VII, the Veteran was entitled to a noncompensable rating under DC 6100.  Therefore, a rating in excess of 20 percent is not warranted based on these results.  

At the examination, the Veteran reported having more difficulty communicating on a daily basis.  He noticed that he did not follow conversation in a noisy environment, groups, and on the phone.  He also reported that he had the volume on the television so loud that everyone else would leave the room.

The Board observes that the Veteran submitted the results of private audiological evaluations dated in July 2007 and August 2009 from the same audiologist.  Although the results of speech audiometric testing were provided, such testing was not in accordance with the Maryland CNC test but rather was done with monitored live voice testing.  See August 2009 evaluation report.  Therefore, the results of these evaluations cannot be used to rate the Veteran's bilateral hearing loss disability.  38 C.F.R. § 4.85(a) clearly states that an examination for hearing impairment must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  38 C.F.R. § 4.85(a).  (VA's hearing examination worksheet also provides that an examination of hearing impairment must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (specifically, the Maryland CNC recording) and a pure tone audiometry test in a sound isolated booth that meets American National Standards Institute standards (ANSI S3.1. 1991) for ambient noise.)

Here, the Veteran has been awarded a 20 percent rating prior to April 1, 2010.  For the reasons set forth above, the evidence does not show that he is entitled to a rating in excess of 20 percent prior to April 1, 2010.  

Period From April 1, 2010

The Veteran was afforded his most recent VA audiological examination in December 2010.  His pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
45
55
65
65
LEFT
40
40
55
65
65

Speech audiometry (in accordance with the Maryland CNC test) revealed speech recognition ability of 72 percent in the right ear and 88 percent in the left ear.  Pursuant to 38 C.F.R. 4.85, Table VI with regards to the Veteran's right ear, his puretone threshold average and speech discrimination score received a numeric designation of Level V.  Turning to the Veteran's left ear, the foregoing puretone threshold average and speech discrimination score received a numeric designation of Level II.  Applying the numeric designations to 38 C.F.R. 4.85, Table VII, the Veteran was entitled to a 10 percent rating under DC 6100.  Therefore, a rating in excess of 10 percent is not warranted based on these results.  

At the examination, the Veteran reported that he was not employed.  He reported that he had been assigned different duties at work due to hearing difficulty.  There were no effects on usual daily activities.  

Here, the Veteran has been awarded a 10 percent rating from April 1, 2010.  For the reasons set forth above, the evidence does not show that he is entitled to a rating in excess of 10 percent from April 1, 2010 for bilateral hearing loss.  Therefore, his increased rating claim is denied.

The above determinations are based upon consideration of applicable rating provisions.  In Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the Court noted that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2010).  The Court also noted, however, that, even if an audiologist's description of the functional effects of the Veteran's hearing loss disability was somehow defective, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.
In this case, the Veteran reported functional impairment at the November 2006, December 2007, January 2010, and December 2010 examinations.  The Veteran reported the effects that his bilateral hearing loss disability had on his daily life at the November 2006, December 2007, and January 2010 examinations; i.e., he reported difficulty hearing with background noise, soft speech, and women's voices in November 2006; and difficulty hearing in conversation in background noise in December 2007.  At the January 2010 examination, he reported difficulty communicating on a daily basis; the inability to follow conversation in a noisy environment, groups, and on the phone; and having to keep the volume on the television so loud that everyone else would leave the room.  At the December 2010 examination, the Veteran reported that he was assigned different duties when working due to his difficulty hearing.  

Furthermore, a lay statement dated in September 2009 reveals that the Veteran had difficulty in social settings due to his bilateral hearing loss.  Additionally, the Veteran's testimony, as well as his wife's testimony, at both hearings indicate functional difficulties as reported at the VA examinations.  Both the January 2010 and December 2010 examiners had the benefit of reviewing the Veteran's claims file, which included the September 2009 lay statement and transcripts of the September 2009 and July 2010 hearings.  The evidence does not show that the Veteran's bilateral hearing loss has resulted in marked interference with employment or activities of daily life.  

The Board acknowledges the Veteran's contention that he should be awarded increased ratings because his hearing loss has worsened.  The Board notes, however, that hearing loss evaluations are determined by a mechanical application of the rating schedule, which is grounded on numeric designations assigned to audiometric examination results.  See, e.g., Acevedo-Escobar at 10.  As discussed in detail herein, the evidence does not show that the rating schedule is inadequate to rate the Veteran's disability or that a referral for an extraschedular evaluation is necessary.  The Board also acknowledges the statements of the Veteran's wife and friends in reporting functional impairment, but reiterates that hearing loss evaluations are determined by a mechanical application of the rating schedule.  Id.  

The Board also acknowledges the Veteran's contentions that his hearing acuity has in fact worsened, and not improved, since the initial rating of 20 percent was assigned in 2003.  In this regard, the Board observes that the 20 percent rating initially assigned was based on the results of one audiological evaluation.  Four separate evaluations since then in connection with the present appeal do not show that the Veteran's hearing loss disability is severe enough to warrant ratings in excess of 20 percent prior to April 1, 2010, and in excess of 10 percent from April 1, 2010.  The preponderance of the examinations fail to show a worsening in the Veteran's hearing acuity.  

Accordingly, and based on this evidentiary posture, the Board concludes that the totality of the evidence of record has not shown that the Veteran's bilateral hearing loss warrants a rating in excess of 20 percent prior to April 1, 2010, and in excess of 10 percent from April 1, 2010.  The Board finds, therefore, that the evidence of record does not support the criteria required for increased schedular ratings.  

The Board also finds that evidence does not show an exceptional or unusual disability picture as would render impractical the application of the regular schedular rating standards.  See 38 C.F.R. § 3.321 (2010).  The current evidence of record does not demonstrate that the bilateral hearing loss has resulted in frequent periods of hospitalization or in marked interference with employment.  Id.  

In this regard, the Board notes that it is undisputed that the Veteran's bilateral hearing loss has an adverse effect on employability, but it bears emphasis that the schedular rating criteria are designed to take such factors into account.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2010).  In this case, the very problems reported by the Veteran are specifically contemplated by the criteria discussed above.  38 C.F.R. § 4.10.  Therefore, given the lack of evidence showing unusual disability not contemplated by the rating schedule, the Board concludes that a remand to the RO for referral of this issue to the VA Central Office for consideration of an extraschedular evaluation is not warranted.

Although the Veteran has submitted evidence of a medical disability, and a made claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable, as a result of his service-connected bilateral hearing loss.  The issue of entitlement to a total disability rating based on individual unemployability due to this service-connected disability has not been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).


ORDER

Entitlement to ratings in excess of 20 percent prior to April 1, 2010, and in excess of 10 percent from April 1, 2010, for bilateral hearing loss is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


